Citation Nr: 1041316	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.P.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating determination of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office (RO), 
for the Jackson, Mississippi RO.  

In August 2009, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record. 

The issue of service connection for a heart disorder as 
due to asbestos exposure has been raised by the record 
based on testimony presented at the Board hearing, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  New and material evidence was received prior to the 
expiration of the appeal period, so the evidence is considered as 
having been filed in connection with the November 2004 claim 
which was pending at the beginning of the appeal period.

2.  The Veteran was exposed to asbestos while on active duty.

3.  Competent and credible medical evidence links the Veteran's 
current diagnosis of asbestosis with pleural plaques to his 
exposure to asbestos while on active duty.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for asbestosis with pleural 
plaques are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Issues

The Board observes that the Veteran filed his initial claim for 
service connection for asbestosis in November 2004.  The RO 
denied the claim in a February 2006 rating decision.  The Veteran 
was provided notice of the denial and his right to appeal in a 
February 2006 letter.  Thereafter, in September 2006, the Veteran 
submitted additional evidence he indicated he wanted the RO to 
consider in connection with his claim.  The new evidence included 
an August 2006 computed tomography scan, which the Board finds 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).  As new and material evidence was received prior to the 
expiration of the appeal period, the evidence is considered as 
having been filed in connection with the November 2004 claim 
which was pending at the beginning of the appeal period.  38 
C.F.R. § 3.156(b) (2010).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for asbestosis, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

M21-1, Part VI, para. 7.21 (October 3, 1997) provides that 
inhalation of asbestos fibers can produce fibrosis and tumor, 
most commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers of 
the larynx and pharynx, as well as the urogenital system (except 
the prostate) are also associated with asbestos exposure.  Thus 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of M21-1 also notes that some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy Veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction. Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is that 
the exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  M21-1, Part VI, para. 
7.21(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
asbestosis because it is related to exposure to asbestos while 
serving on active duty.

In this case, service personnel records show that the Veteran's 
military occupational specialty was Heating Systems Specialist.  
They also show that he spent most of his time on active duty 
working at Forbes Air Force Base.  The Veteran submitted an 
Internet article which reflects that Forbes Air Force Base has 
been identified as a site where workers were subject to high 
levels of asbestos exposure.  During his August 2009 Board 
hearing, the Veteran testified that while on active duty, he was 
exposed to asbestos in the course of his work, and he was not 
given protective equipment.  The Veteran's testimony concerning 
exposure to asbestos while on active duty is generally consistent 
with his service personnel records and is thus deemed consistent 
with the circumstances of his service.  38 U.S.C.A. § 1154(a).  
Thus, resolving all reasonable doubt in favor of the Veteran, the 
Board finds that he was exposed to asbestos during active 
service.

Turning to the question of whether the Veteran has a current 
diagnosis of asbestosis related to his in-service asbestos 
exposure, the Board observes that conflicting medical evidence is 
of record.

A July 1990 private report on x-rays of the chest noted an 
impression of mild interstitial pulmonary fibrosis.  

In September 2001, Dr. R.M. wrote that the Veteran had severe 
pulmonary fibrosis and symptoms of emphysema with most likely 
underlying asbestosis.  Dr. M. noted in another September 2001 
outpatient record that an X-ray showed interstitial fibrosis with 
probable asbestosis poisoning.

C.N.B., M.D., opined in April 2005 that the Veteran's current 
asbestos lung disease was most likely due to exposure to asbestos 
while he was in the military.  He indicated that he had reviewed 
the Veteran's medical records, and he cited the September 2001 
reports from Dr. M.  Dr. B. explained that exposure to asbestos 
is known to cause interstitial lung disease, and the Veteran's 
record did not contain another medically reasonable cause for the 
Veteran's documented interstitial fibrosis.  He further explained 
that the time lag between the Veteran's exposure to asbestos 
while on active duty and his formal diagnosis of asbestosis is 
consistent with the known literature.

On VA examination in February 2006, an examiner reviewed the 
Veteran's military and medical history.  It was noted that X-rays 
provided no radiographic evidence for asbestos exposure.  A 
pulmonary function test was not completed due to an equipment 
malfunction.  A diagnosis was not established for the Veteran's 
complaints of shortness of breath.  The examiner explained that 
the Veteran moved to another state before he could present 
sufficient structural evidence for a diagnosis of asbestosis.  
Regarding the evidence from Dr. M. and Dr. B., the examiner 
remarked that their statements appeared speculative and served 
neither to establish nor to reject a diagnosis of asbestosis.

Dr. B. furnished an addendum to his opinion in November 2006.  He 
indicated that a computed tomography scan revealed a second soft 
tissue density nodule in the lateral aspect of the Veteran's left 
lower lobe.  He remarked that the Veteran also had pleural 
thickening and increased interstitial marking, all of which was 
consistent with previous film findings and asbestos exposure.  He 
stated that it was still his opinion that the Veteran likely had 
asbestosis due to exposure to asbestos while on active duty.

A different VA examiner reviewed the Veteran's claims file in 
December 2006 and remarked that the VA treatment records did not 
contain a diagnosis of asbestosis.  The examiner had the Veteran 
undergo a repeat computed tomography scan, which yielded evidence 
of a number of small nodules in both lungs.  The examiner opined 
that there was no evidence of asbestosis.

In November 2007, D.M.D., M.D., remarked that the Veteran was an 
active smoker, had chronic obstructive pulmonary disease (COPD), 
emphysema, and significant dyspnea and bronchitic problems.  He 
opined that the Veteran's illnesses were profoundly contributed 
to by his prior work on active duty as a heating specialist with 
exposure to asbestos.  He indicated that the Veteran had 
asbestosis with COPD.

On VA examination in May 2008, the examiner reviewed the 
Veteran's service and post-service treatment records.  After 
examining the Veteran, the examiner opined that the Veteran had 
COPD, less likely as not caused by or a result of asbestosis.  
The examiner remarked that computed tomology did not indicate 
asbestosis changes, and the lung nodules were less likely as not 
related to asbestosis.

Dr. D. remarked in an October 2008 letter that he had been 
treating the Veteran for lung disease.  He said that computed 
tomography completed in October 2008 revealed pleural thickening 
around both lower lungs posteriorly consistent with asbestos 
exposure.  He stated that there were also diffuse increased 
markings which could represent emphysema but may also represent 
asbestosis with secondary emphysema.  He also opined that the 
Veteran had COPD which made the asbestosis harder to identify.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the medical opinions of record 
regarding the Veteran's claimed asbestosis are in relative 
equipoise.  The VA examiners have all opined that there is no 
evidence of asbestosis, while the private examiners have all 
opined that the evidence shows that the Veteran has asbestosis as 
a result of his exposure to asbestos while on active duty.

Ultimately, the Board finds the opinion of the private medical 
examiners persuasive.  Each of the private examiners accounted 
for the pleural thickening and nodes apparent through repeated 
computed tomography scans.  Dr. D. had been treating the Veteran 
for his pulmonary problems for an extended period and was 
thoroughly familiar with his condition.  The Board finds very 
significant that Dr. D. indicated that the Veteran's "COPD 
[makes] the asbestosis harder to identify" which may account for 
the difference in opinion among the VA and private examiners as 
to the Veteran's diagnosis.  The Board observes that there were 
findings of interstitial pulmonary fibrosis as far back as July 
1990.  As a final point, the Board notes that the Veteran appears 
to have had some post-service exposure to asbestos through his 
work as an air conditioning mechanic.  However, each of the 
private medical examiners specifically attributed the Veteran's 
symptoms to his in-service asbestos exposure.  Resolving all 
reasonable doubt in the Veteran's favor, the record shows that 
the Veteran has current asbestosis with pleural plaques as a 
result of his in-service exposure to asbestos.

Therefore, service connection for asbestosis with pleural plaques 
is warranted.


ORDER

Service connection for asbestosis with pleural plaques is 
granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


